DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, indefiniteness and antecedent basis problems.
Only some examples have been given below to due to the replete nature of the problems, and applicant should carefully review all the claims to correct all indefiniteness and antecedent basis problems.
For example, the recitation “RADICAL” in line 1 of claims 1-14 is indefinite since “RADICAL” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “RADICAL”.  
Further, the use of the title of the invention in quotes in line 1 of claims 1-14 is indefinite since the phrase “SUCTION-TYPE” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “-TYPE”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

	For example, the recitation “the seed row” in line 3 of claim 1 lacks proper antecedent basis.
	For example, the recitation “the meter” in line 9 of claim 1 lacks proper antecedent basis.
	For example, in line 10 of claim 1, the recitation “the central seed reservoir” lacks proper antecedent basis.
	For example, in line 11 of claim 1, the recitation “the inner part” lacks proper antecedent basis.
	Again, while only some examples have been given to due to the replete nature of the problems, applicant should carefully review all the claims to correct all indefiniteness and antecedent basis problems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Richard US 6,142,086 in view of Pellene et al. US 2003/0167746 A1.
	With respect to claim 1, Richard US 6,142,086 discloses a “RADIAL SUCTION-TYPE SEED METERING APPARATUS” 10, which is part of an agriculture machine (Figures 1-4) named planter (Figures 1-4) , comprising a seed metering apparatus 10, with radial suction flow, necessarily placed over the seed row, necessarily working with negative pressure in relation to the atmospheric pressure; several seed rows (necessarily in view of Figure 4); the negative pressure necessarily works inside the seed metering apparatus 10 in a way that the seed 12 is driven via 16,14 to the meter 10 through a seed inlet duct 50 that connects the central seed reservoir 18 to the seed metering apparatus 10 so that the seeds 12 are housed in the inner part (unnumbered) of the seed metering apparatus 10, necessarily being pulled by negative pressure against radial disc 30; such disc 30 contains several holes 42 halfway along its external area 40, in a way that the air suction necessarily passes through such holes 42, necessarily pulling and housing the seeds 12 in the holes 42 that are organized by an adjustable seed organizer (location of holes 42 on surface of external area 40), in a way that only one seed 12 necessarily remains in each hole 42.
	Claim 1 distinguishes over Richard US 6,142,086 in requiring the suction flow to be generated by a central turbine coupled to a hydraulic motor, being such negative pressure driven through ducts between the central turbine and the seed metering apparatus; such turbine can generate negative pressure.
	Pellene et al. US 2003/0167746 A1 discloses a suction flow to be generated by a central turbine 4 (see Figures 3-5 and the disclosure in paragraph [0113], line 1) coupled to a hydraulic motor M2 (see Figures 3-5 and the disclosure in paragraph [0086], line 2), being such negative 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Pellene et al. US 2003/0167746 A1 for the source of seed transport in Richard US 6,142,086 for greater seed planting accuracy and for greater operator control and stability.

Allowable Subject Matter
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 22, 2021